Citation Nr: 1756125	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Acquaintances


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a May 2017 videoconference hearing.  A copy of the transcript is associated with the record.

Pursuant to testimony at the May 2017 Board hearing, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to determine the severity of his peripheral neuropathy of the upper and lower extremities was in March 2015.  At the Veteran's May 2017 Board hearing, he specifically testified that symptoms associated with the neuropathy of each extremity had increased in severity since this examination.  Accordingly, a new VA examination is warranted to assist in determining the current nature and severity of the Veteran's peripheral neuropathy.

Although testimony at the Board hearing indicates that the Veteran was currently employed by his friend, a witness at the hearing, the Board finds that the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's boss testified that he was "basically unemployable at this point" and that he allowed the Veteran to work due largely to personal loyalty.  Marginal employment, determined on a facts found basis, does not preclude an award of TDIU.  Marginal employment may include work done in a protected environment.  See 38 C.F.R. § 4.16.  As a result, the issue is raised and is inextricably intertwined with the increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran requesting any relevant private treatment records or authorization to obtain such records.

2. Send the Veteran proper notice with respect to a TDIU claim. This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3. Schedule the Veteran for a VA examination to determine the current nature, severity, and prescribed treatment for his service-connected peripheral neuropathy of the upper and lower extremities. 

The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4. Then, readjudicate the Veteran's claims, including entitlement to a TDIU. If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

